UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6471


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN EDWARD DOTSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00203-WDQ-l; 1:07-cv-03091-WDQ)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Edward Dotson, Appellant Pro Se.    Tamera Lynn Fine,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian    Edward    Dotson       seeks      to    appeal      the    district

court’s    order     dismissing      as    untimely     his    28    U.S.C.A.      §     2255

(West Supp. 2008) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard      by     demonstrating            that

reasonable     jurists       would    find      that    any        assessment      of     the

constitutional       claims    by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Dotson has

not   made    the    requisite       showing.          Accordingly,         we     deny    a

certificate     of    appealability         and      dismiss       the    appeal.          We

dispense     with     oral    argument       because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2